Citation Nr: 1118874	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for disability of the left third, fourth, and fifth fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1999 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The Veteran's disabilities of the fingers of the left hand likely had onset during service.


CONCLUSION OF LAW

The criteria for service connection for disability of the third, fourth and fifth fingers of the left hand have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for disabilities of the third, fourth, and fifth fingers of the left hand, claimed as nodules.  Service treatment records (STRs) show that the Veteran was treated in September, October and November 2001 for complaints relating to the ring and middle fingers of the left hand.  The September record shows that she had flexor tendon nodules and occasional triggering of the left ring finger.  The October record states that she had slight crepitus in the left ring and middle fingers without triggering or local sensitivity.  The impression was trigger finger symptomatic recurrent bilateral right greater than left.  The November record shows that she had release of the fingers of the right hand and that intervention might be necessary to treat fingers of the left hand.  Of record is a report of medical history completed in October 2005.  She did not indicate current or a history of injury to the fingers of either hand.  The separation examination does not appear to be of record.

Subsequent to service, the Veteran was treated in June 2007 for complaints related to her fingers of the left hand.  She reported possible trigger finger developing in the left third finger.  On examination, her left middle finger was tender to palpation.  The diagnosis was localized joint stiffness occurring in more than one joint.  She was treated again in August 2007 for pain.  She reported increasing symptoms and that when she wakes in the morning, her finger will be locked in flexion.  The diagnosis was trigger finger of the left middle finger.  She was treated with an injection.

She had a VA examination in September 2007.  The Veteran reported having tender nodules of the left third, fourth, and fifth fingers and that the condition started in 2001.  She complained of pain of the middle finger.  The diagnosis was left hand with tender nodules of the third, fourth, and fifth fingers with no limitation of motion and normal x-ray.  An opinion regarding the etiology of the nodules was not provided.

Based upon the evidence, it appears that the Veteran was treated for triggering and nodules of the left third finger during service and has been treated for the condition since service.  Her left fourth finger was also treated during service.  While she was not treated for the left fifth finger or diagnosed with nodules of the left fourth or fifth fingers during service, the Board finds that her current conditions likely had onset during or are related to service.  STRs clearly show treatment of the fingers of the left hand during service and she was treated for the same or similar complaints within two years after separation from service.

Consequently, the Board finds that the Veteran should be given the benefit of the doubt that her disabilities of the left third, fourth, and fifth fingers had onset during active service.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55- 56.  The appeal is granted.  The nature and extent of the disability is not before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
ORDER

Service connection for disability of the left third, fourth, and fifth fingers is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


